Citation Nr: 0804455	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that continued the veteran's 
rating for residuals of a right ankle sprain at 10 percent 
disabling.  The Board remanded the claim for further 
development in October 2006. 


FINDINGS OF FACT

The veteran's residuals of a right ankle sprain are 
manifested by dorsiflexion from 0 to 20 degrees, plantar 
flexion from 0 to 45 degrees, no varus or valgus angulation 
of the os calcis in relationship to the long axis of the 
tibia/fibula, and no objective signs of pain, weakened 
movement, fatigue, or incoordination.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 
5010, 5003, 5270, 5271, 5272, 5273, 5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001 and December 
2005; a rating decision in June 2002; a statement of the case 
in December 2003; and a supplemental statement of the case in 
June 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however the Board must consider whether a staged 
rating is warranted for any part of the period under 
consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).

The provisions regarding of pyramiding allow consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2007).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2007), however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's residuals of a right ankle sprain has been 
rated 10 percent disabling under Diagnostic Code (DC) 5010 
for arthritis due to trauma, which references DC 5003.  
Degenerative arthritis that is established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is no limitation of motion of the 
specific joint or joints that involve degenerative arthritis, 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  When there is some limitation of motion 
of the specific joint or joints involved that is 
noncompensable (0 percent) under the appropriate diagnostic 
codes, Diagnostic Code 5003 provides a rating of 10 percent 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  

Diagnostic Code 5271 addresses limitation of motion for the 
ankle.  Under that code, moderate limited motion warrants a 
10 percent rating while marked limited motion allows for a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (2007).

At an April 2007 VA examination, the veteran reported 
instability in the right ankle but stated that he did not 
have pain, flare-ups, heat, redness, recurrent subluxation or 
dislocation.  On examination, the right ankle showed no 
edema, tenderness, or effusion.  Right ankle dorsiflexion was 
intact from 0 to 20 degrees.  Plantar flexion was intact from 
0 to 45 degrees.  Range of motion values were unchanged after 
repetitive testing.  There was no varus or valgus angulation 
of the Os calcis in relationship to the long axis of the 
tibia/fibula.  The examiner opined that the veteran's 
functional limitation was caused by problems in the left 
ankle and was not affected by flare-ups in the right ankle.  
The examiner also stated that the right ankle showed no 
objective signs of pain, weakened movement, fatigue, or 
incoordination.  The veteran was diagnosed with recurrent 
right ankle sprain.

The evidence shows full range of ankle motion.  Since the 
evidence does not show that the veteran has marked limited 
motion in his right ankle, a rating of 20 percent cannot be 
awarded under DC 5271.  The Board has considered other 
diagnostic codes that pertain to the ankle but finds none 
applicable.  The record does not show that the veteran has 
any ankylosis of the ankle or the subastragalar or tarsal 
joint (DC 5270 and 5272), malunion of the os calcis or 
astragalus (DC 5273), or astragalectomy (DC 5274).

The Board acknowledges the veteran's assertions that his 
right ankle disability has increased in severity.  However, 
the Board finds that the preponderance of the medical 
evidence is against the claim and an increased rating must be 
denied.  


ORDER

Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently rated 10 percent disabling, is 
denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


